   Case 19-32928         Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                      Desc
                                Exhibit(s) A-L Page 1 of 112


                                           List of Exhibits*:

Exhibit A: December 3, 2010 Promissory Note between Ratcliff and UMC, in the principal
amount of $11,885,000.

Exhibit B: December 3, 2010 Promissory Note between Ratcliff and UMC, in the principal
amount of $2,250,000.

Exhibit C: December 3, 2010 UMC Security Agreement in favor of James Ratcliff.

Exhibit D: December 29, 2010 Financing statement with the State of Minnesota Secretary of
State as a purchase money security interest in all of the equipment purchased by the Debtor with
the use of the funds provided by Ratcliff in the December 3 Startup Notes (Minnesota Secretary
of State Document Number 201022606390).

Exhibit E: January 24, 2011 amendment to original Ratcliff UCC Filing Statement perfecting his
rights in all other assets of UMC, Minnesota Secretary of State Document Number
20112290995.

Exhibit F: June 22, 2012, Stock Purchase Agreement.

Exhibit G: January 22, 2014, Second Amended Stock Purchase Agreement.

Exhibit H: May 6, 2014 Rancher’s Legacy Meat Co. name change filed with the State of
Minnesota Secretary of State - Filing No. 75959890002.

Exhibit I: November 12, 2015, Ratcliff continuation statement with the debtor’s name listed as
“Unger Meat Company”. (Secretary of State Document No. 854026600022).

Exhibit J: January 10, 2019, Ratcliff amended financing with the debtor listed as “Ranchers
Legacy Meat Co.” (Minnesota Secretary of State Document Number 106188100028).

Exhibit K: November 4, 2019 UCC Report for Rancher’s Legacy Meat Co. from the Minnesota
Secretary of State.

Exhibit L: Letter dated September 24, 2019 demanding adequate protection payments.

Exhibit M: Report of Robert Strachota/Shenehon Group January14, 2020.




* Per Local Rule 9013-2(e), this summary of the voluminous exhibits that accompany this motion is
being provided to all parties The full exhibits and the summary were attached to the original motion filed
with the clerk. Movant will upon request furnish a copy of the full exhibits to any entity.
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                       Exhibit(s) A-L Page 2 of 112




                EXHIBIT A
 CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 2 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                      Exhibit(s) A-L Page 3 of 112
 CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 3 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                      Exhibit(s) A-L Page 4 of 112
 CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 4 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                      Exhibit(s) A-L Page 5 of 112
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                       Exhibit(s) A-L Page 6 of 112




                EXHIBIT B
 CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 5 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                      Exhibit(s) A-L Page 7 of 112
 CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 6 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                      Exhibit(s) A-L Page 8 of 112
 CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 7 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                      Exhibit(s) A-L Page 9 of 112
 CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 8 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                      Exhibit(s) A-L Page 10 of 112
 CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 9 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                      Exhibit(s) A-L Page 11 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 10 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 12 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 11 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 13 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 12 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 14 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 13 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 15 of 112
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 16 of 112




                EXHIBIT C
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 14 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 17 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 15 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 18 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 16 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 19 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 17 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 20 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 18 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 21 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 19 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 22 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 20 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 23 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 21 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 24 of 112
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 25 of 112




                EXHIBIT D
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 22 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 26 of 112
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 23 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 27 of 112
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 28 of 112




                EXHIBIT E
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 29 of 112
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 30 of 112
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 31 of 112
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 32 of 112
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 33 of 112




                 EXHIBIT F
    Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                          Exhibit(s) A-L Page 34 of 112




                °t~ Cry 0V->f4 ~~;fr
               UNGER MEAT COMPANY

                      STOCK PURCHASE
                        AGREEMENT


                           JUNE 22, 2012
                             . WITH
                            EXHIBITS:

       A. Non-Recourse, Non-Negotiable Demand
          Promissory Note

       B. Security Agreement Stock Pledge (with
          attached Stock Certificates No. 12, 13 .and
          14)

       C. Amended and Restated Ground Lease

       D. FNB Consent Letter


I
!
~




L
     Case 19-32928         Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                        Desc
                                 Exhibit(s) A-L Page 35 of 112




                                  STOCK PURCHASE AGREEMENT
              This agreement ("Agreement") made and entered into this 22nd day of June, 2012 (the
     "Closing Date"), by and between NEIL RUSTIN ("Rustin'\ JAMES L. RATCLIFF ("Ratcliff'
     together with Rustin, the "Sellers" and each, a "Seller"), SSJR, LLC, a Minnesota limited
     liability company ("Bradshaw Entity"), Alyieo Holdings of Minnesota, L.L.C. ("Lomen Entity")
     and F.B. LLC, a Minnesota limited liability company ("Fredin Entity"), (collectively,
     "Purchasers" and each, a "Purchaser"), JAMES N. RATCLIFF ("Landlord"), and Unger Meat
     Company, a Minnesota corporation ("Unger" or "Unger Meat Company");
                                           WITNES SETH:

            WHEREAS, Rustin is the record and beneficial owner of the stock certificates
     representing eighty (80) shares of common stock of Unger (the "Shares"), the same being one-
     hundred percent (100%) of the outstanding capital stock ofUnger,

            WHEREAS, Rustin has full authority to convey the Shares, and

            WHEREAS, Purchasers desire to acquire the aforesaid Shares.
            NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of
     which is acknowledged and confirmed by the parties, the parties agree as follows:
             I.     Stock Purchase, In consideration for the number of Shares to be purchased by
     each Purchaser as set forth below in Section 2, on the Closing Date each Purchaser shall execute
     and deliver to Rustin (a) the Non-Recourse Promissory Note attached hereto as Exhibit "A" (the
     "Note") in the principal amount of $500,000.00 and (b) the accompanying Security Agreement
     - Stock Pledge attached hereto as Exhibit "B" (the "Security Agreement"), the same
     representing the entire initial purchase price for the Shares. On the Closing Date, Rustin shall
     execute and deliver to the Purchasers the Security Agreement.
              2.      Sale of Stock, On the Closing Date, Rustin hereby sells, transfers, and assigns all
     right, title and interest in and to the Shares to Purchasers, free and clear of any liens, claims or
     encumbrances of any kind ("Liens"). On the Closing Date Rustin shall tender to the Secretary of
     Unger the stock certificates representing the Shares with direction to re-issue the entirety of the
     Shares of Unger as follows:                                   ·

                                                                                           New
                                               Shares   Percentage Ownership          Stock Certificate
                  Shareholder                 Purchased      in Comoanv                   Numbers
     F.B.,LLC                                     36             45%                        ·12
L    SSJR, LLC                                    36             45%                         13
     Alvieo Holdings of Minnesota, LLC            8              10%                          14


             Unger shall thereafter deliver the certificates described above to Rustin to perfect his
     rights as Lender under the Security Agreement.
'L

                                                   Page I
 Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                        Desc
                              Exhibit(s) A-L Page 36 of 112




        3.      Extension of Credit to Unger Meat Company. Either Ratcliff (individually)
shall provide, or Ratcliff shall arrange for a third party banking entity to provide, Unger with
revolving lines of credit in the aggregate principal amount of $3 .4 million as of the Closing Date
and continuing through July 15, 2012. Thereafter, Ratcliff shall provide or cause to be provided
to Unger aggregate revolving lines of credit in the aggregate principal amount of $4.5 million at
an interest rate equal to the Prime Rate, plus one percent (1 %) adjusted annually (except for the
Vinita Loan I, which shall be at a fn,ed interest rate not to exceed 6% per annum until its
maturity on March 7, 2013), with such lines of credit existing through at least December 31,
2014, as such date may be extended by the Parties in writing. Unger agrees that it will pay
interest to the applicable lender monthly (or such other interval as the loan documents require)
from Closing Date on the total borrowings outstanding under the aforesaid lines of credit. The
forgoing extensions of credit shall not require any Purchaser or its affiliates to guarantee any
obligation of Unger or post any additional security or collateral to support such extensions of
credit. If the initial financing described in the first sentence of this paragraph partially consists
of a loan evidenced by a Promissory Note dated March 7, 2011 made by Unger to the order of
The First National Bank & Trust of Vinita in the principal amount of $2,000,540 (the "Vinita
Loan I"), then prior to the Closing Date (as a condition of Purchasers' obligation to close), the
lender of such loan shall have provided written approval to the change in control in the borrower
in connection with the closing (as required in Section (h) of the "Acceleration" provisions of
such note) and acknowledge in writing that no default shall occur due to the collateral securing
the Vinita Loan I also securing the James L Ratcliff Loans.
        4.     Outstanding Indebtedness Owing from Unger Meat Company to James L.
Ratcliff. The parties agree that no interest will accrue nor will any interest or principal amounts
be payable on the notes presently outstanding from Unger Meat Company to James L. Ratcliff
(the "James L. Ratcliff Loans") totaling $14,135,000.00 as of the Closing Date (pursuant to a
Promissory Note dated December 3, 2010 in the original principal amount of $11,885,000, and a
Promissory Note dated December 3, 2010 in the original principal amount of $2,250,000) for a
twenty-four (24) month period subsequent to the Closing Date. Commencing on the first day
following the end of such initial twenty-four (24) month period (the "Amortization Date"), the
James L. Ratcliff Loans will accrue interest at the Prime Rate, plus one percent (1 %), adjusted
annually, with the-principal to be amortized in monthly payments computed for a twenty (20)
year term, with a maturity date to be mutually agreed by Unger and Ratcliff, but in any event no
earlier than the date which is ten (10) years following the Amortization Date (i.e. twelve (12)
years from the Closing Date). The terms set forth in this Section 4 shall be deemed to be, and are,
amendments to the James L. Ratcliff Loans effective as of the date hereof.
       5.     Amendment and Restatement of Ground Lease: On the Closing Date Ratcliff,
Landlord and Unger Meat Company shall execute and deliver the Amended and Restated Lease
Agreement in the form attached hereto as Exhibit C (the "Amended Lease"). The Amended
Lease amends and restates the Ground Lease, dated June 2010 among James L. Ratcliff, as
Trustee of the James L. Ratcliff 2001 Revocable Trust Agreement dated January 11, 2001,
Landlord and the Unger Meat Company.
       6.      Representations and Warranties of Seller. Sellers represent and warrant to
Purchasers as follows, all of which representations and warranties will survive until the date that
is 18 months after the Closing Date, provided that the representations and warranties set forth in


                                               Page2
          Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                        Desc
                                       Exhibit(s) A-L Page 37 of 112




          paragraphs 6(a), 6(b), 6(c) and 6(e) shall survive until the date that is 120 days following the date
          of the applicable statute of limitations:

                          (a)     Authorization of Agreement and Enforceability: No Conflict. Sellers,
          Landlord and Unger each have the requisite power and authority, and, with respect to Ratcliff
          and Landlord, legal capacity to perform each of their respective obligations hereunder and to
          consummate the transactions contemplated by this Agreement, the Notes and the Security
          Agreements. This Agreement has been duly and validly executed and delivered by Sellers,
          Landlord and Unger and constitutes the valid and legally binding obligations of Sellers, Landlord
          and Unger enforceable against them in accordance with its terms (except as such enforcement
          may be limited by bankruptcy, insolvency, moratorium or similar laws affecting creditors' rights
          generally from time to time in effect and by equitable principles of general application). To the
          best of Sellers' knowledge there are no consents, notices, registrations or filings of any kind that
          must be made or obtained in order to complete the transactions contemplated by the Agreement.
          Neither the execution and delivery of this Agreement nor the consummation or performance of
          any of the contemplated transactions will directly or indirectly (with or without notice or lapse of
          time) (a) contravene, conflict with or result in a violation of any provision of the organizational
          documents of Unger, (b) contravene, conflict with, or result in a violation or breach of any
          provision of, or give any person the right to declare a default or exercise any remedy under, or to
          accelerate the maturity or performance of, or to cancel, terminate or modify, any contract,
          agreement, subcontract, lease, license, permit (including without limitation any USDA or FDA
\......   permits or licenses), purchase order, commitment or arrangement to which Unger is a party or a
          beneficiary, or (c) create any Lien, security interest, charge, restrictions, claims, or encumbrance
          on the Shares or any assets of Unger.

                          (b)    Ownership of the Shares. Rustin owns the Shares of record and
          beneficially, free and clear of any Liens. Rustin has the absolute right, power and capacity to
          sell, assign and deliver the Shares to Purchasers, free and clear of any Liens and Purchasers will
          acquire good and marketable title to the Shares. There are no actions, suits or proceedings
          pending, or to the knowledge of Sellers, threatened against Sellers, affecting the title of Rustin to
          the Shares or the right of Sellers to execute, deliver and perform this Agreement. No third party,
          including any former owner of the Shares has the basis for any claims against the Shares, Unger,
          Sellers, or the Purchasers with respect to the transactions_ contemplated by this Agreement.

                          (c)    Capitalization. The Shares represent all of the issued and outstanding
          shares of capital stock of Unger, have been duly and validly authorized and issued, are fully paid
          and non-assessable, and are subject to no options, calls, warrants or pre-emptive rights. There
          are no outstanding options, warrants, rights of first referral, rights of first offer or other
          agreements of any kind to purchase or otherwise receive from Unger, or for Unger to issue or
          distribute, any shares of the capital stock or any other security of Unger and there is no security
          of any kind convertible into such capital stock or other security. The Stock Transfer Restrictions
          and Buy Out Agreement (Unger Meat Company) dated December 2010 has been validly
          terminated prior to the Closing Date and is of no force or effect.
                         · (d)  Organization. Good Standing. Unger is a corporation duly organized,
          validly existing and in good standing under the laws of the State of Minnesota, and has the



                                                        Page 3


L
 Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                          Desc
                              Exhibit(s) A-L Page 38 of 112




requisite power and authority, licenses, permits and franchises to own, lease and operate its
properties and to carry on its business as it is now being conducted.
                (e)     Tax Returns and Audits. All required federal, state and local tax returns
(including without limitation, income, franchise, real property, personal property, excise, sales,
use, employment and occupational) or appropriate extension requests of Unger have been filed,
and all federal, state and local taxes required to be paid with respect to such returns have been
paid or due provision for the payment thereof has been made. Each such return is true and
correct. Unger has made adequate provision for the payment of all accrued and unpaid federal,
state, county, municipal and local tax liabilities (including any interest and penalties) of Unger.
Unger has not waived any statute of limitations governing federal or state income tax claims. All
taxes, charges, levies and assessments, which Unger is required by law to withhold or collect
have been duly withheld or collected, and to the extent required, have been paid over to the
proper governmental authorities or are held in a separate account for such purposes. At no time
during its existence has Unger has been an "S" corporation within the meaning of Section 1361
of the Code for federal income tax purposes· and any corresponding provision of applicable state
or local income tax law for applicable state and local tax purposes.
                   (f)    Title to Properties and Encumbrances. Unger has good and marketable
title to all of its properties and assets, including without limitation, the properties and assets used
in the conduct of its business, ·and such properties and assets are not subject to any Liens other
than the Liens contemplated by the James L. Ratcliff Loans and the Vinita Loan I.. Except for
the equipment listed on Schedule 6Cf), all equipment (including, without limitation, all coolers
and freezers, regardless of whether the same are physically attached to the building), trade
fixtures and personal property located at the building with the address 4301 White Bear
Parkway, Vadnais Heights, MN 55110 is owned (and not leased) by Unger. Unger leases the
equipment listed on Schedule 6(f) and Seller has provided Purchasers with true, accurate and
complete copies of the operative lease agreements for such leased equipment.
                (g)     Litigation: Governmental Proceedings. There are no legal actions, suits,
arbitrations or other legal, administrative or governmental proceedings or investigations pending
or, to the knowledge of Sellers, threatened against Unger, or its properties or business, and
Sellers are not aware of any facts which are likely to result in or form the basis for any such
action, suit, investigation or other proceeding. Unger is not in default with respect to any
judgment, order or decree of any court or any governmental agency or instrumentality. Unger
has not been threatened with any action or proceeding under any business or zoning ordinance,
law or regulation.
                (h)    Compliance With Applicable Laws and Other Instruments. The business
and operations of Unger have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of all governmental authorities.
Neither the execution nor delivery · of, nor the performance of or compliance with, this
Agreement nor the consummation of the transactions contemplated hereby will, with or without
the giving of notice or passage of time, result in any breach, acceleration or termination of, or
constitute a default under, or result in the imposition of any Liens upon any asset or property of
Unger pursuant to any contract, commitment, agreement or arrangement, or other instrument to
which Unger Is a party or by which it or any of its properties, assets or rights is bound or


                                                Page4
Case 19-32928         Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                       Desc
                            Exhibit(s) A-L Page 39 of 112




affected, nor cause a violation of, or a default under, any Liens, contracts, commitments,
agreements or arrangements, or other instruments.

                (i)     Intellectual Property. Except with respect to the IMI Agreements (as
defined below), Unger (i) owns or has the exclusive right to use, free and clear of all Liens, all
intellectual property and intangible assets used in the conduct of its business as now conducted
without infringing upon or otherwise acting adversely to the right or claimed right of any person
under or with respect to any of the foregoing, and (ii) is not obligated or under any liability
whatsoever to make any payments of a material nature by way of royalties, fees or otherwise to
any owner of, licensor of, or other claimant to, any intellectual property or intangible assets,
with respect to the use thereof or in connection with the conduct of its business or otherwise.

               G)      Insurance Cov1;rage. Unger has at all times had in place policies of
insurance issued by insurers of recognized responsibility insuring Unger and its properties and
business against such losses and risks, and in such coverage and amounts, as are reasonable and
customary for business of the type and size conducted by Unger. All such policies are in full
force and effect, are occurrence (as opposed to· claims made) and there has been no ·lapse in the
coverage under such policies. No claims have been made under any insurance policy covering
Unger, its properties or business.                     ·

               (k)     Licenses. Unger possesses from the appropriate agency, commission,
board and government body and authority, whether state, local or federal, all licenses, permits,
authorizations, approvals, franchises and rights which (i) are necessary for it to engage in the
business currently conducted by it, and (ii) if not possessed by Unger would have an adverse
impact on Unger's business. The transactions contemplated by this Agreement will not
terminate or violate the terms of such licenses, permits, authorizations, approvals, franchises and
rights. Unger has filed any and all required annual reports with the applicable federal and state
agencies or commissioners, as required by and pursuant to the federal Packers and Stockyards
Act and the Minnesota Packers and Stockyards Act, and their associated rules and regulations.

               (l)     Employees. Unger has complied with all laws, rules and regulations
relating to the employment of labor, including provisions relating to wages, hours, equal
opportunity, collective bargaining and payment of social security and other taxes, and Unger has
not encountered any material labor difficulties and Unger has no union employees. Unger does
not have any worker's compensation liabilities exceeding $50,000 in the aggregate. No Unger
employee has any contract, commitment, agreement or arrangement (written or verbal) regarding
his or her employment. Unger is not party to any consulting agreements.

               (m) BRISA. No benefit plan ofUnger's is a "multi-employer plan," as defined
in Section 400J(a)(3) of the Employee Retirement Income Security Act of 1974, as amended
("BRISA"), or a plan subject to Title IV of BRISA, and Unger has not made any contributions to
or participated In any "multi-employer plan" or plan subject to Title IV ofERISA. Each benefit
plan which is intended to qualify under Section 401 (a) of the Code is so qualified. No Lien has
been imposed under Section 4 I 2(n) of the Code with respect to the funding of any benefit plan
which is subject to the minimum requirements of Section 412 of the Internal Revenue Code of
1986 (the "Code"). There is no pending, or to the knowledge of Sellers, threatened claim which
alleges any violation of BRISA or any other law (i) by or on behalf of any benefit plan or benefit


                                             Page 5
 Case 19-32928         Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                       Desc
                             Exhibit(s) A-L Page 40 of 112




arrangement, or (ii) by any employee of Unger or any plan participant, beneficiary,
administrator, contract employee, independent sales representative or other independent
contractor with respect to any such benefit plan or benefit. arrangement. Each benefit plan has
been administered and maintained in compliance in all material respects with all laws, rules,
regulations or governmental orders. No prohibited transactions (within the meaning of Section
4975 of the Code) have occurred with respect to any benefit plan. Unger has no liability to pay
excise taxes with respect to any benefit plan under the applicable provisions of the Code or
BRISA.
               (n)    Financial Statements Set forth on Schedule 6(n) hereto is the balance
sheet and income statement of Unger for the period ending March 31, 2012 (collectively, the
"Financial Statements"), To Sellers' knowledge the Financial Statements fairly present the
financial condition of Unger at such date and the results of its operations for the fiscal period
then ended.

                (o)     No Undisclosed Liabilities. Except as disclosed in the Financial
Statements and except for normal liabilities incurred in the ordinary course of business of Unger
subsequent to the Balance Sheet Date, Unger does not have any undisclosed indebtedness or
liabilities, whether accrued, fixed, contingent or otherwise.

        7.     Unrestricted Operation of Unger by Purchasers. Neither Rustin, Ratcliff,
Landlord nor their respective representatives will impose any restrictions upon Unger, other than
those agreed upon in writing by Purchasers, in the conduct of the Unger's business. The
foregoing notwithstanding, the Purchasers will provide reasonable communications to Ratcliff
pertaining to the operations and profitability of Unger for eighteen (18) months subsequent to
Closing Date. Thereafter, communications and reporting of information to Ratcliff will be
confined to that customary in normal debtor/creditor relationships.
       8.      Conttngent Payment Obligation. In the event Purchasers do not exercise the Put
Right set forth in Section 16 on or before the expiration of the Put Term, Purchasers shall
become obligated to Ratcliff and his son, James N. Ratcliff (collectively, the "Ratcliffs") or
another entity designated in writing by the Ratcliffs, in a maximum amount of $2,500,000 (the
"Contingent Obligation"). The Purchasers and the Ratcliffs agree, prior to the end of the fiscal
year ending on or around April 30, 2017, to diligently negotiate the criteria and conditions for
paying the Contingent Obligation. The parties anticipate that such payments, if any, shall be
payable over a term of 1Oyears commencing on May 1, 2017, that the payments will be payable
on an annual basis, that the annual payments will not exceed $250,000, and will be limited in an
amount of no more than a negotiated percentage of Unger's income before income taxes, It is
anticipated that the annual amounts to become payable during this JO-year period will be based
upon such things as the then-prevailing economic climate, the profitability of Unger, the cash
requirements of Unger, and other criteria that indicates the overall financial success of Unger,
No interest will accrue on the Contingent Obligation.

               In the event that the parties are unable to reach agreement concerning the
aforesaid terms, Ratcliff and Purchasers shall each appoint, at their own costs, on or prior to May
31, 2017, a qualified appraiser (the "Qualified Appraiser") who is qualified by experience,
education and other criteria to allow the Qualified Appraiser the ability to evaluate the financial


                                              Page6
Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                        Desc
                             Exhibit(s) A-L Page 41 of 112




condition of Unger to generate sufficient free cash flow to finance or pay the annual payments
requested by Ratcliff,
               If both Qualified Appraisers agree on a payment schedule, their opinion, which
shall be submitted in writing, shall be conclusive and binding on the Purchasers and on Ratcliffs
(and each of their respective successors, assigns, heirs or devisees as the case may be). If only
one of the parties appoints a Qualified Appraiser, that appraiser's written opinion shall be
conclusive and binding on all parties. If the two (2) Qualified Appraisers disagree on the
aforesaid matters, they shall appoint a third Qualified Appraiser mutually acceptable to them and
the written opinion of the third Qualified Appraiser, whose fees and expenses shall be divided
equally between Ratcliff and, the Purchasers shall be conclusive and binding as to the
amortization and interest rate aforesaid. The Concluding Payment Obligation may then be
enforced in the same manner as an arbitration award,
        9.     Grant of License. Unger and IMI Global, Inc. ("!Ml Global") have entered into a
Labeling, Trademark Use, Marketing Program and License Agreement dated as of January 6,
2011 (including Exhibits A, B, C and D attached thereto) (collectively, the "IM! Agreements")
whereby IMI Global has granted Unger a non-exclusive, limited license to use the trademarks
and other proprietary source-verification labeling and other marketing programs. A copy of the
!MI Agreements is set forth as Exhibit D. Prior to closing, Unger will obtain an extension of the
license through at least May, 2013.
       10.     Alternative Dispute Resolution. Ratcliff and Purchasers agree to diligently
attempt to satisfactorily resolve any disagreements of any significance that may arise or become
known to the parties prior or subsequent to the date of the closing. Any matter, apart from the
Concluding Payment Obligation, which cannot.be resolved through good faith negotiation shall
be submitted to arbitration pursuant to the Commercial Rules of the American Arbitration
Association, the physical situs of such arbitration to be Minneapolis, Minnesota.
        11.    Indemnificatifln. Ratcliff, his heirs, successors and assigns hereby agrees to
indemnify, defend and hold each Purchaser (and Purchasers collectively) harmless from and
against any and all liabilities, losses, claims, damages, costs and expenses, including but not
limited to each Purchaser's reasonable attorneys' fees, fines, penalties, charges, assessments,
judgments, settlements, causes of action and other liabilities and obligations of any nature
whatsoever (individually, a "Loss" and collectively, "Losses") suffered by any Purchaser (or
Purchasers collectively) resulting from: (a) any misrepresentation or breach of any
representation, warranty, covenant or agreement on the part of any Seller or Unger made
pursuant to this Agreement or any document or agreement delivered in connection herewith; (b)
the assertion against any Purchaser of any liability of any Seller; and (c) the operation of Unger
and its business prior to closing, including without limitation liabilities (i) arising out of Unger's
employment of its employees or the termination of such employment; (ii) arising out of
circumstances pertaining to Unger's violations, actual or threatened, if any, of laws regarding the
environment or worker health or safety; (iii) arising from the failure of Unger to pay any taxes or
 any obligations associated with Unger's employee benefit plans established by Unger for its
 employees; or (iv) arising out of transactions, sales, activities or business operations of Unger
 occurring prior to the closing,



                                               Page 7
 Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                          Desc
                              Exhibit(s) A-L Page 42 of 112




        12.     Governing Law. The obligations of the parties under this Stock Purchase
Agreement shall be construed in accordance with the laws of the State of Minnesota without
application of any law that would apply the law· of any other jurisdiction.
        13.    Closing. The transactions contemplated by this Stock Purchase Agreement shall
be closed on the Closing Date.
        14.     Counterparts. This Agreement may be executed in multiple counterparts with the
same effect as if all signatures were affixed to the same document. Signatures transmitted by fax
or electronic file transmission (e.g., PDF files) shall have the same effect as original, hard copy
signatures.
       15.    Entire Agreement. This Agreement together with the Note and the Security
Agreement represents the entire agreement between the parties and may not be changed or varied
except by a written modification signed by all of the parties hereto.
         16.    Termination by Purchasers. During the eighteen (18) months following closing
(the "Put Term"), Purchasers shall have the right, at any time and for aily reason or no reason, in
each case as determined in Purchasers' sole discretion, to (a) transfer all, but not less than all o:t;
the Shares to Rustin (or Rustin's successors, assigns, heirs or devisees as the case may be), and
(b) terminate all obligations arising under this Agreement, the Note and the Security Agreement,
by delivering to Rustin (or Rustin's successors, assigns, heirs or devisees as the case may be),
Ratcliff(or Ratcliff's successors, assigns, heirs or devisees as the case may be) and Unger the put
notice in the form attached hereto as Exhibit E ("Put Right"). No further action on the part of
any party is required to effect the Put Right. Upon the exercise of the Put Right by Purchasers,
and without further action by the Purchasers, Rustin or Ratcliff, (a) the Purchasers shall have no
further obligations under the Note issued by the Purchasers to Rustin or Ratcliff, (b) this
Agreement and the Security Agreement shall automatically terminate and be of no force or
effect, (c) not more than five business days following the effective date of the Put Right, Rustin
and Ratcliff shall (I) deliver to the Purchasers the original Note marked "CANCELLED", and (ii)
deliver to Unger the original certificates representing the Shares (the "Certificates") to the
Secretary of Unger, and (d) Unger shall (i) transfer such Shares on the books and records of
Unger to Rustin or a proxy of Rustin as the owner of such Shares, and (ii) not more than ten
business days following the effective date of the Put Right, deliver to the Purchasers copies of
the Certificates marked "CANCELLED." Rustin and Ratcliff each acknowledge and agree that
any one or more of the Purchasers may sell or convey its interest in the Shares at any time to any
one or more of the other Purchasers pursuant to a separate shareholder agreement (or similar
document) that may be entered into among the Purchasers, and that Rustin and Ratcliff shall
accept exercise of the Put Right from any one or more of the Purchasers that collectively hold all
of the Shares at the time of such exercise. Sellers agree that in the event Purchasers exercise the
Put Right, the business risk of the operations of Unger from and after the Closing Date and
through the transfer of the Shares pursuant to the Put Right shall be borne by Sellers. As such,
 Sellers and Landlord each individually and on behalf of each of their estates, heirs, successors,
 assigns, and affiliates, hereby covenants and agrees that Sellers and Landlord shall accept any
 exercise of the Put Right during the Put Term and agrees and covenants not to commence, join
 in, prosecute or participate in any suit or other proceeding against or adverse to Purchasers or
 any officers, directors, members, managers, employees, agents and representatives (collectively,


                                                Page 8
 Case 19-32928         Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                      Desc
                             Exhibit(s) A-L Page 43 of 112




"Representative"), or any Representative of Unger on account of any action and actions, cause
and causes of action, suits, debts, dues, sums of money, accounts, reckoning, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,
damages, judgments, extents, executions, claims and demands whatsoever in law or in equity
against any one or more of the Purchasers (or their respective successors, heirs or assigns), or
any Representative of any Purchaser or Unger, which Sellers or Landlord ever had, now has or
will have on the effective date of the Put Right or which its heirs, executors and administrators,
successors or assigns hereafter can, shall or may have for, upon or by reasons of the operations
or management of Unger following Closing Date. Upon and following the exercise of the Put
Right, Purchasers shall have no further obligations to Sellers, Unger or James N. Ratcliff under
the terms of this Agreement (provided that such release shall apply to any Purchaser(s)
transferring its or their shares to another one or more Purchaser(s) as described above, from and
after the time of such transfer).
        17.     Notices. Any notice contemplated by this Agreement shall be deemed to be
properly given when made by hand delivery, first class US mail or recognized overnight courier
to the parties at the following addresses:
               Ifto Rustin:
                      Neil Rustin
                      POBox502
                      Vinita, OK 74301

               With Copy to:
                      Thomas J. McGeady, Esquire
                      LOGAN & LOWRY, LLP
                      101 South Wilson Street
                      P.O. Box 558
                      Vinita, OK 7430 I
                      (tjmcgeady@loganlowry.com)
                      (918) 256-7511

               Ifto Ratcliff:
                       James L. Ratcliff
                       102 East Illinois
                       Vinita, OK 74301

               With Copy to:
                       Thomas J. McGeady, Esquire
                       LOGAN & LOWRY, LLP
                       IO I South Wilson Street
                       P.O. Box 558
                       Vinita, OK 74301


                                              Page 9
Case 19-32928    Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                       Exhibit(s) A-L Page 44 of 112




                (tjmcgeady@loganlowry.com)
                (918) 256-7511

         Ifto James N. Ratcliff:
                James N. Ratcliff
                I 02 East Illinois Street
                Vinita, OK 74301

         With Copy to:
                Thomas J. McGeady, Esquire
                LOGAN & LOWRY, LLP
                10 I South Wilson Street
                P.O. Box558
                Vinita, OK 74301
                (tjmcgeady@loganlowry.com)
                (918) 256-7511           .


         Ifto SSJR. LLC: (Bradshaw Entity)
                SSJR, LLC
                Attn: Susan R. Ryan
                1306 West Taylor
                Cloquet, MN 55720

         With Copy to:
                Robert H. Magie, III
                501 Lake Ave. South
                Suite 400
                Duluth, MN 55802

         Ifto Alyieo Holdings of Minnesota, LLC: (Lomen Entity)

                4301 White Bear Parkway
                Vadnais Heights, MN 55110
                Attn: Arlyn Lomen

         With Copy to:
                 Briggs and Morgan, P.A.
                 Attn: Julie Drewes
                 2200 IDS Center
                 80 South Eighth Street
                 Minneapolis, MN 55402


                                            Page 10
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 45 of 112




         Ifto F.B. LLC: (Fredin Entity)
                F.B.LLC
                38468 US Hwy 14
                P.O. Box37
                Springfield, MN 56087
                Attn: Curt Fredin

         With Copy to:

                Snell & Wilmer L.L.P.
                Attn: John O'Brien
                Tabor Center
                1200 Seventeenth Street, Suite 1900
                Denver, Colorado 80202

                              [signature pages follow]




                                      Page 11
 Case 19-32928      Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11            Desc
                          Exhibit(s) A-L Page 46 of 112




       IN WITNESS WHEREOF, the parties have given their signatures on the date first
hereinabove written.

                                           "SELLERS"



                                           James L. Ratcliff



                                          Neil Rustin


                              [signature pages continue]




                     SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT
                        Case 19-32928                Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                                    Desc
                  - . ' - '"u,
                           ""
     Y',lf " ' - ( '-"' 10.,
                                 - . no'\
                               t.t.
                                     .'
                                      I
                                                           Exhibit(s) A-L Page 47 of 112
                                           <,IYU<Jlol.,-t.Y"-Y           lH1LL..I..   ~   11.1.Ll'IJ..ll   1-1..l




                                       lN WITNESS WHEREOF, the parties have given their, ~lgnature~                 011   the date first
                               hereim;l;,ove written.
                                                                                      "PURCHASERS"

                                                                                      fred!n l:intity:

                                                                                      F.B.LLC
                                                                                      By:


                                                                   (signature pages continue]




'-




                                                        SiONA'll!Ril PAOS 'to STOCK P1JRCHASE AGREEMllNT


                                                                                                                                            ,,
       Case 19-32928    Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11         Desc
                              Exhibit(s) A-L Page 48 of 112



              IN WITNESS WHEREOF, the parties have given their signatures on the date first
       hereinabove written.

                                                  "PURCHASER.S"

                                                  Bradshaw Entity:




                                     (signature pages continue J




__ _
;




                          SiGNATURE PAGE TO STOCK PURCHASE AOR.EEMENT
    Case 19-32928           Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                Desc
                                  Exhibit(s) A-L Page 49 of 112




            IN WITNESS WHEREOF, the parties have given their signatures on the date first
     bereinabove written.
                                                    "PURCHASERS"

                                                    Lomen Entity:

                                                    Alyieo Holdings of Minnesota,         LLC, a
                                                    Minnesota limited liability company

                                                    By:     Oit~
                                                    Name: ArlynJ.~Manager


                                       [signature pages .continue]




l
L




                              SiGNATURB PAGB TO STOCK PURCHASE AGREEMENT




L
 Case 19-32928     Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11         Desc
                         Exhibit(s) A-L Page 50 of 112




       IN WITNESS WHEREOF, the parties have given their signatures. on the date first
hereinabove written.




                               [signature pages continue]




                     SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT
 Case 19-32928      Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11            Desc
                          Exhibit(s) A-L Page 51 of 112




       ACCEPTANCE BY UNGER MEAT COMPANY AND JAMES N. RATCLIFF

      Each of Unger Meat Company and James N. Ratcliff hereby consents to and agrees to be
bound by the terms of this Agreement.

                                             "Unger Meat Company"


                                             By:
                                             Name:
                                             Title:




                       SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT
 Case 19-32928     Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11          Desc
                         Exhibit(s) A-L Page 52 of 112




                                SCHEDULE 6(F)

                                Leased Equipment

Sharp Model MX-4101NColor Copier and related accessories (leased from TimePayment
Corporation)




                     SCHEDULE 6(F) TO STOCK PURCHASE AGREEMENT
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 53 of 112




                             SCHEDULE6(N)

                            Financial Statements



                                See attached




                 SCHEDULE 6(N) TO STOCK PURCHASE AGREEMENT
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 54 of 112




                            Unger Meat Company
                               Balance Sheet
                       For Month Ending: 0.3/31/2012


                           ASSETS.


        cash                                               9,695
        Accounts Receivable                              372,639
        Inventory                                        739,150
        Prepalds                                          62,132
        Fixed Assets                                   6,414,214

        Total Assets                                   7,597,830

                         LIABILITIES

        Accounts Payable                                1,228,991
        Line of Credit                                  1,973,580
        James L Ratcliff Loan                          14,135,000
        Sandstone Contract for Deed                             0
        Common Stock                                            0
        Retained Earnings                              -4,815,765
        current Year Income (Loss)                     -4,923,977

        Total Uabllities & Equity                       7,597,830
                Case 19-32928        Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                 Desc
                                           Exhibit(s) A-L Page 55 of 112




                                               Unger Meat Company
                                                Income Statement
                                           For Month Ending: 03/31/2012


                                          Current Month       Per II Sold           ¥TD             Per# Sold

    Pounds Sold                                   231,289                            2,723,722

    Net Sales                                     504,950               2.183        6,566,1183 ·           2,411

    Cost of Goods Sold
     Meat Costs                                   425,157               1,838        5,821,326              2,137
     Packaging                                     28,754               0,124          346,922              0,127
     Freight                                        2,598               0.011           80,010              0,029

-   Total                                         4S6,S09               1,974        6,248,257              2,294


    Gross Margin                                   48,440               0.209             318,126           0,117

    Manufacturing Costs                           179,262               0.775        2,060,533              0.757

    Net Margin                                   -130,822              -0.566        -1,742,407             -0,640


    Operating Expenses
     Payroll -Administration                       81,896               0.354        1,266,061              0,465
     Travel & Entertainment                         1,596               0.007          161,868              0.059
     Selling Expenses                               7,700               0.033          112,494              0,041
     General & Administration                      73,172               0.316          463,710              0,170
     Professional Services                          6,092               0,026          445,110              0,163
     Interest Expense                              70,194               0.303          7S9,849              0.272

    Interest Income                                    -3                   0.000          -2,597           -0,001
    Taxes                                             447                   0.002           4,492            0,002

-   Total SG & A Operating Expense                241,096                   1,042     3,190,987                 1,172
                                                                                                                        .   '
    Operating Income (Loss)                       -371,918              -1.608       -4,933,394             -1,811
                                                                                                                            I'
                                                                                                                            I


    Other Income                                          0                 0,000           9,417               0.003       i

    Net Income (Loss) ·                           -371,918              -1.608       -4,923,977             •1.808
              Case 19-32928         Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                                          Exhibit(s) A-L Page 56 of 112




                                   Unger Meat Company
                      •     '   '   •   ~H   • ,,I,.,''' ' ' •

    '   .~.               ·. Gtass Margin• Non~H.R (;round Beef:
                                For Month Ending: 03/31/2012

                                                 Current Month      Per# Sold

    Pounds Sold                                          162,042

    Net Sales                                            410,284            2.532

    Cost of Goods Sold
     Meat Costs                                          342,514            2,114
     Packaging                                            17,271            0,107
     Freight                                                   0            0,000

    COGS                                                 359,785            2,220

    Gross Margin                                          50,498            0.312




                                 Unger Meat Company
                 · ..Gross Margin •· Non-HR Box~d .13eef $t ~ut Steaks ·
                            For Month Ending: 03/31/2012

                                                 Current Month      Per# Sold

    Pounds Sold                                            1,899

    Net Sales                                              9,540            5.023

    Cost of Goods Sold
L       Meat Costs                                         7,773                4.093
        Packaging                                            926                0.488
        Freight                                               55                0,029

    COGS                                                   8,754                4.609

    Gross Margin                                             786                0.414
    Case 19-32928        Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11    Desc
                               Exhibit(s) A-L Page 57 of 112




                            Unger Meat Company
               .: Gross .Margin ~.HR Ground Beehi'nd Steaks·.
                       For Month Ending: 03/31/2012

                                                            0

                                        Current Month       Per fl Sold

Pounds Sold                                         397

Net Sales                                         4,781              12:oss

Cost of Goods Sold
 Meat Costs                                       2,985              . 7,529
 Packaging                                          996                2,512
 Freight                                              0               0,000


COGS                                              3,981              10,041

Gross Margin                                        800               2.018
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 58 of 112




                               EXHIBIT A

                   Form ofNon-Recourse Promissory Note




                   ExHIB!T A TO STOCK PURCHASE AGREEMENT
      Case 19-32928         Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                       Desc
                                  Exhibit(s) A-L Page 59 of 112




                        Non-Recourse, Non-Negotiable Demand Promissory Note

      $ 500,000.00                                                                        June 22, 2012
                                                                                       Vinita, Oklahoma

               SSJR, LLC, F.B. LLC, and Alyieo Holdings of Minnesota, LLC, (hereinafter referred
      to as ''Makers"), jointly and severally promise to pay to the order of NEIL RUSTIN (referred to
      as ''Holder''), the sum of $500,000.00, together with interest at the rate of three percent (3%) per
      annum, The principal balance and all accrued interest on this Note shall be due December 22,
      2013, with payment to be made, either in person or by wire transfer to the account of Holder at
      The First National Bank, Vinita, Oklahoma.

             Upon default, the sums herein shall accrue interest at the rate of eighteen percent (18%)
      per annum. THIS NOTE IS A NON-RECOURSE OBLIGATION WITHOUT PERSONAL
      LIABILITY OF ANY. MAKER, ANP THE HOLDER MAY NOT SEEK RECOURSE TO
      ANY ASSETS OF ANY MAKER OTHER THAN TIIB STOCK (DEFINED BELOW), AND
      BACH MAKER DOES NOT AGREE TO SUBJECT ANY OF ITS OR ITS MEMBERS'
      ASSETS TO THE PAYMENT OF THIS DEBT.

             This Note is secured by a certain Stock Pledge Security Agreement of even .date herewith
      ("Pledge Agreement"), pledging, as security for the obligation represented by this Note eighty
      (80) shares of the Common Stock (the "Stock") of the Unger Meat Company, a Minnesota
      corporation ("Unger"),

               If at any time at or prior to the maturity date of this Note, one or more of the Makers
      sell(s) and convey(s) its or their shares of the Stock to one or more of the other Makers (and such
      other Maker(s) accept such conveyance), then the transferring Maker shall.thereupon be, without
      any action by Holder, released from all obligations under this Note.

              In the event the Makers .exercise the "Put Right" as defined in a certain Stock Purchase
      Agreement by and among Makers, Holder, Unger, James L. Ratcliff and James N, Ratcliff, and
      relinquish the Stock to Holder, Makers shall thereafter, have no further obligations hereunder and
      such relinquishment shall constitute full payment of this Note.

             Holder may assign this Note together with the Pledge. Agreement to James L. Ratcliff
      without the prior written consent of Makers .




. i
  L




  L

  L
    Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11         Desc
                       LAW Exhibit(s)
                           UJf!I' ll,;.ti A-L Page 60 of 112                          r'. u;,:




                                           "MAKERS"

                                          SSJR,LLC

                                              /.U4<--.   ~
                                          By; Susan R. Ry    President


                                          F.:S. LLC


                                          By: Curt Fredin, Chief Manager


                                          Alyieo Holdings of Minnesota., LLC



                                          By: Arlyn J. Lomen, Chief Manager




L


L




i
L
             Case 19-32928                   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11       Desc
       -· --·-1.:;
....UQ/f,.(./~Y      "'•  . .rl"lr,
                     YQ,'-"'
                              ..                   Exhibit(s) A-L Page 61 of 112
                                      ,;:iy,;ir;;,,;;>t"-Yt;Y




                                                                 "M.AKERS"
                                                                 SSJR,LLC


                                                                By; Susan It Ryan, President




                                                                Alyieo Holdi~gs ofMinnei;ota, LLC



                                                                By: Arlyn J, ~omen, Chi1:fM11J1ager
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11     Desc
                      Exhibit(s) A-L Page 62 of 112




                                   "MAKERS"

                                   SSJR, LLC


                                   By: Susan R Ryan, President


                                   F,B,LLC


                                   By: Curt Fredin, Chief Manager


                                   Alyieo Holdings ofM,innesota, LLC
    Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                          Exhibit(s) A-L Page 63 of 112




                                     EXHIBITB

                       Fonn of Security Agreement-Stock Pledge




                        EXHIBIT B TO STOCK PURCHASE AGREEMENT
L
  Case 19-32928         Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                            Desc
                              Exhibit(s) A-L Page 64 of 112




                        SECURITY AGREEMENT               STOCK PLEDGE

         This Agreement (this "Pledge Agreement''), effective as of June 22, 20 I 2, is made
  and entered into by and between SSJR, LLC, F .B. LLC and Alyieo Holdings of Minnesota,
  LLC ("Pledgors") and NEIL RUSTIN ("Lender").

                                      WITNESSETH:

         WHEREAS, by the execution of a certain Non-Recourse Non-Negotiable Demand
  Promissory Note (the "Note") of even date herewith, Pledgors are indebted, on a non-
  recourse basis, to Lender, in the principal sum of $500,000.00; and

        WHEREAS, it is the intention of the parties that the obligations aforesaid be secured
 by a pledge of all the outstanding stock in Unger Meat Company, consisting of eighty (80) shares
 comprising one-hundred percent (100%) of the issued and outstanding stock of Unger Meat
 Company.

         NOW THEREFORE, the parties agree as follows:

         I.    Pledge ofStock. In consideration of the premises and for value received, the
 undersigned Pledgors hereby pledge to Lender or his successors arid assigns the following
 described stock (the "Shares"):

                                                             Percentage .
                                            Shares           Ownership            Stack Certificate
               Sharehou ••                 Purchased        inCom=nv                 Numbers
 F.B. LLC                                     36                45%                      12
 SSJR, LLC                                    36               45%                       13
 Alvieo Holdinl!s of Minnesota, LLC            8               10%                       14 '

        2,     Purpose of Pl!!dge. That certain stock aforesaid and any other securities issued
 and accepted in lieu thereof shall be held by Lender to secure the prompt and· full payment of ahy
 sums owing from Pledgors to Lender under the terms of the Note.                           ·

         3.      Payment ofDividends on Stock. The Security Agreement between Unger
 M\lat Coplpany and Lender contains a negative covenant barring declaration or payment of       ...
 dividends with respect to the stock pledged herein until such time as the Unger Meat Company's
 separate indebtedness to Lender has been paid in full. Accordingly, no dividends may be
 declared with respect to the above-c\eScribed stock until such time as the Note has been paid in
 full to Lender.

          4.     Substitution ofStock. It is understood between Pledgors    and
                                                                            the Lender that
  Lender may pennit the substitution of the stock described hereinabove for new certificates
  which Unger Meat Company may issue in the future with consent of Lender. Lender shall
  also permit any one or more of the Pledgors to transfer and convey the stock in Unger Meat
· Company owned by it or them to one or more of the other Pledgors who agree(s) to accept
  such stock, and thereµpon the transferring Pledgor(s) shall have no further obligations under,
  and shall be released as a party to, this Pledge Agreement and as a "Maker" under the Note,
· provided that the lien created by this Pledge Agreement shall continue with respect to the
  transferred Shares.
                                              Page I
     Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                         Desc
                                  Exhibit(s) A-L Page 65 of 112




             5.    Preservat/Qn ofLien on Stock. It is expressly agreed and understood that in
      making such substitution Lender shall not relinquish any lien or right granted to Lender by this
      Pledge Agreement in and to such stock.

             6.      Notice of and Curing of Default. Lender acknowledges and agrees that Pledgors
      are purchasing the stock of Unger Meat Company pursuant to the terms of that certain Stock
     Purchase Agreement dated of even date herewith (the "Stock Purchase Agreement"), Lender
     further acknowledges and agrees that Pledgors have the right, pursuant to Section 16 of the Stock
     Purchase Agreement, to terminate the Stock Purchase Agreement and return the stock of the
     Unger Meat Company to Lender pursuant to a Put Right (as defined in the Stock Purchase
     Agreement). Upon the exercise of such Put Right, this Pledge Agreement will automatically
     terminate and be ofno further force or effect, without any action \x,ing required on the part of
     any party. Pledgors shall be entitled to notice of demand for payment which shall be deemed
     to be properly made and completed when transmitted to Pledgors via fax at the following fax
     numbers:

             a.      Ifto F.B. LLC                                 (Fax No. (507) 723-6444         )
             b.      lfto SSJR, LLC                                (Fax No. is (218) 879-1406      )
             c,      Ifto Alyieo Holdings of Minnesota, LLC        (Fax No. (651) 429-9779         )

             7.     Lender's Remedies Upon Default. Lender, upon default by Pledgors under the
     temlS of the Note, shall be entitled to exercise any remedy allowed to secured creditors by the
     Uniform Commercial Code as then presently in effect in the State of Minnesota. Without
     limiting the generality of the foregoing, Lender, upon default, shall be entitled to sell the
     stock herein pledged at public or private sale and shall further be entitled to register the stock in
     the name of Lender or a proxy of Lender v.ho shall be empowered to vote all of the Shares
     represented by any certificate or certificates pledged hereunder in such manner as Lender or
     his proxy deem fitting.

              Anything to the foregoing notwithstanding, the obligations created by this Security
     Agreement-Stock Pledge are entirely non-recourse obligations without any personal
     liability of any Pledgor's members, managers, representatives or affiliates, Lender may
     not seek recourse to (a) any asse!5 of any Pledgor other than the Shares or (b} any assets of
     any members, managers, representatives or affiliates of any Pledgor. Pledgors do not agree
     to subject any assets other than the Shares to the payment of the debt herein secured.

            8.      Return ofPledged Stock. Upon the complete payment of the indebtedness
     represented by the Note, Lender shall return all stock certificates pledged hereunder to the record
     owners thereof free and clear of any lien or. encumbrance created by Lender.
            9.      Assignment ofPledge Agreement. Lender may assign this Pledge Agreement
     together with the Note to James L. Ratcliff without the prior written consent of Pledgors.

                                          [signature page follows]




,_
                                                    Page2
i
L
Case 19-32928        Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                 Desc
                           Exhibit(s) A-L Page 66 of 112                                       .t'.   u:.:::




         lN WTTNESS WHEREOF, the parties have executed this Pledge Agreement as of the
 date fll'St set forth above.

                                                 SSJR, LLC

                                                 .By,         J/,(ftll,_, R-!£4
                                                         Susa°n R. Ryan, its Prsident


                                                 Alyieo Holdings of Minnesota, LLC,

                                                 By:
                                                        . Arlyn J. Lomen, Chief Manager


                                                F.B. LLC

                                                $y:
                                                        Curt Fredin, Chief Manager



                                                 Neil Rustin, Lender




                      SiONATURs PAOE,O SECURITY AGREnMENT-STc:>CK PLEDOe
          Case 19-32928       Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                 Desc
  ., -· --·-
..v~,LL(LU/~ , ...... ,
                                    Exhibit(s) A-L Page 67 of 112
             uu,~~ Inn    UYVVU~~y~~                                                              lf!:I   VVi:Ji VV"f




                     IN WITNESS WHEREOF, tho ;panics have exeeuted this Pledge Agreement as, of the
            date first set fbrthabove.
                                                       SSJR, LLC
                                                       By:



                                                       Alyieo Holdings of Minnesota, LLC,
                                                       By:
                                                             Arlyn J. Lomen, Chief Mlillag&r




                                                       Noll Rustin, Lenoer
Case 19-32928     Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                   Desc
                        Exhibit(s) A-L Page 68 of 112




         IN WITNESS WHEREOF, the parties have executed this Pledge Agreement as of the
 date first set forth above.
                                                SSJR, LLC

                                                By:
                                                       Susan R. R.yan, its President




                                               F.B.LLC

                                               By:
                                                       Curt Fredin, Chief Manager



                                                 Neil Rustin, Lender




                    S[ONA11) Re PAGE 1'0 SEC'\IRITY AGREEMENT- STOCK PleDGF,
     Case 19-32928    Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11               Desc
                            Exhibit(s) A-L Page 69 of 112




             IN WITNESS WHEREOF, the parties have executed this Pledge Agreement as of the
     date first set forth above.

                                                 SSJR, LLC

                                                 By:
                                                       Susan R. Ryan, its President


                                                 Alyieo Holdings of Minnesota, LLC,

                                                 By:
                                                       Arlyn J. Lomen, Chief Manager


                                                 F.B. LLC

                                                 By:
                                                       Curt Fredin, Chief Manager



                                                 ~~,cr
                                                  ·~




                        SKlNATlJRE PAGE TO SECURITY AGREEMENT- STOCK PLEDGE
,_
Case 19-32928        Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                  Desc
                           Exhibit(s) A-L Page 70 of 112




        Corporate Endorsement: Unger Meat Company, acting through its undersigned
President, hereby agrees that, throughout the term of this Pledge Agreement, it will not issue any
additional shares of stock without the prior written consent of James L. Ratcliff and each of the
Pledgors.

                                                Unger Meat Company


                                                By:*t~




                     SIGNATURE PAG!l TO SECURITY AGREEMENT-STOCK PLEDGE
                                              Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                                                                    Exhibit(s) A-L Page 71 of 112




D.

                       '
         N"·           i
    . Lil              ~
     :<X)              I
         ::,           !
-                      !




=-8                    '.




0:

    ~




        ')                 •         I


    ,~   .             :             '1   ·




    L___               ..

                           ·;    '

    !                      ;
    L                      :
    I
                   .
                           ,·
                           !

                           !
                                 .




     i...._.       •        I




     \         '            .
     !             .
    ;-,\                    .
     ·,:)                   .
        !
        'L                  ;'
                            !
         '                  !
         I                  , ,
         ~
                                                        Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                                                                              Exhibit(s) A-L Page 72 of 112
                                     '
    .                   .            l:



r .. : ·:
                            .        ,    .

                                . '
     .                               ,· ..
o:·
                                ,'




r
                                     ''
                                     '
                .                    ;

I                                . :
        "'                            I
        Ill                           ;

,...p'I'
I
        00
                                                                                                                                    ·.   j
                                                                                                                                         I
                                                                                                                                         I
                                                                                                                                         :I




                    .                 '
                                      I,



J[                          ,         I
                                      I
    ,-                                i
                                      I




    -           .                     ';'           .



    _)                                ;




                                       I        .
                    ,                  I
            .                         ,I



     -                                    '
                                          '




                    .. :' .·.
        -                                   I
1--- -   r           1----       r--               Case 19-32928
                                                   1--   r-    1            Doc1124-1 Filed 01/16/20
                                                                                             I
                                                                                  Exhibit(s) A-L
                                                                                                         _ 7   Entered
                                                                                                                  7      01/16/20;,17:03:11 Desc
                                                                                                                       ,--...,_I
                                                                                                --.__,,-i Page 73 of 112                  'bas2 1- -                           1--   Q   'I
             \._,.
                                                                                               \
                                                                                                                       V




                        I                                                                                                              I-·::: :·~"-"-~1~1••fl,•~:'.;"1·.
                             ILIL'1llnm)!!_U MDC_~" '""'""''"
                                                --==---



                                          ••
                             ~      =.- - ..
                             -    =-- -        - - - _,_
                             ~-~~~-            -~.fi                                                                                   -
                                                                                                                                           -
                                                                                                                                               - :_ .. · ~---=--=--: -
                                                                                                                                                ,--;---_;:- ~. -'-::c:-=




                                                                 ,_



                             _- - ~ ~ - ~eo Holdings of Mil'.JDesota, LLC-                                                           ,iy,&~~
                                          -               Eit              .- _ _        .     -_.                      -            --~~

                                  ~~~~~~~                                                                           -       -   ·.    ~~~ --                               -



                                  ~~~,lf~-~~m~-
                                              . . wr:{r~~-
                                  ~+w~~,#k,f-£r~~~ -
                                  &(11/°W~CW~_dr~,k~,,a;;,.tef]n-~kkPmunt -
                                 {y~~~~,,and~,,&r~~_dr!tk/4,d,,~
                                 E2J~                           June 22, 2012                 ~                                            .
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 74 of 112




                                 EXHIBITC

                   Amended and Restated Lease (as amended)




                  EX!IlBIT C TO STOCK PURCHASE AGREEMENT
Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                    Desc
                             Exhibit(s) A-L Page 75 of 112




                              AMENDED AND RESTATED LEASE

                                             Description

        This Amended and Restated Lease (this "Lease") is made this 22nd day of June, 2012, by

 and between JAMES L. RATCLIFF, as Trustee of the James L. Ratcliff2001 Revocable Trust

 Agreement dated January 11, 2001, and JAMES N. RATCLIFF, individually (collectively

 "Landlord") and UNGER MEAT COMPANY, INC., a Minnesota corporation ("Tenant").

                                            RECITALS:

        A.      Landlord and Tenant are parties to a certain Ground Lease dated June 15, 2010

relating to the Leased Premises (defined below) (the "Existing Lease").

        B.      Landlord and Tenant desire to amend and restate the Existing Lease with the

terms and conditions stated herein.

        IN WITNESS WHEREOF, for the consideration hereinafter named, and for other good

and valuable consideration, receipt of which is acknowledged hereby, the parties do hereby agree

as follows:

                                       AGREEMENTS:

                                           ARTICLE I.

                                      Lease of Premises; Term

        Landlord, in consideration of the rent hereinafter described, leases to Tenant, and Tenant

hereby leases from Landlord the "Leased Premises" described as follows:

               That part of the South 342 feet of the North 642 feet of the
               Northwest Quarter of the Southeast Quarter (NW/4 SE/4) of
               Section Twenty-one (21), Township Thirty (30) North, Range
               Twenty-two (22) West lying East of the Easterly right-of-way line
               oflnterstate Highway No. 35E, Ramsey County, Minnesota;

together with and including all improvements and appurtenances thereunto belonging, including

the office and factory building there situated (the "Building").
     Case 19-32928        Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                       Desc
                                Exhibit(s) A-L Page 76 of 112




            TO HAVE AND TO HOLD the Leased Premises for an initial term of five (5) years

     commencing on the 22nd day of June, 2012, and expiring on the 21st day of June, 2017 (the

     "Initial Term"), with three (3) options to renew the term for consecutive additional periods of

     five (5) years (each, a "Renewal Term") pursuant to the terms of the following paragraph. The

     Initial Term, together with the Renewal Term(s) (if exercised) are referred to herein as the

    "Term."

            Tenant shall have the option to extend the term for each Renewal Term, provided that (a)

    Tenant is in occupancy of the Leased Premises at the time of exercise of such extension option,

    and (b) Tenant gives Landlord written notice of its election to exercise each extension option no

    later than three (3) months prior to the expiration date of the then-current Initial Term or

    Renewal Term, as applicable.

                                              ARTICLE IL

                                                  Rental
           A.      The basic rent under this Lease for the period from May!, 2012 through July 31,

    2012 shall be abated and shall not be due or owing by Tenant to Landlord (the "Abatement

    Period").

           B.      Commencing approximately thirty (30) days prior to the end of the Abatement

    Period, Landlord and Tenant will negotiate in good faith to determine the base rent amount

    applicable for the next three (3 )-month period immediately following the Abatement Period.

    Landlord and Tenant shall repeat this process for each subsequent 3-month period through April

    30, 2013, negotiating in good faith prior to the start of each successive 3-month period to

    determine the applicable base rent for such period. Landlord and Tenant shall memorialize the
L   agreed rental rate for each such period in writing. In all cases, the base rent amount for all such


L
                                                     2
Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                     Desc
                             Exhibit(s) A-L Page 77 of 112




 3-month periods through April 30, 2013 shall be less than the base rent amount shown in Section

II(C) below).

          C.    Commencing on May 1, 2013 through the balance of the Initial Term, Tenant

agrees to pay to the Landlord the basic monthly rent in the sum of TWELVE THOUSAND ONE

HUNDRED TEN AND 94/100 DOLLARS ($12,110.94) payable on the 1st day of each month

during such period.     In the event any Tenant exercises one or more of the extension options

pursuant to Article I above, the basic monthly rent for each exercised Renewal Term shall

increase by five percent (5%) from the basic monthly rent for the prior Initial Term or Renewal

Term, as applicable.

          D.    A late fee of five percent (5%) of the amount due shall be charged retroactive to

the 1st day of the month for rents due but not paid by the 10 th day of any calendar month.

       E.       Tenant further contracts, covenants and agrees that it shall be responsible for

utilities, telephone and the maintenance of the lawn, lawn sprinkler system and landscaping, and

shall be responsible to pay the ad valorem taxes assessed with respect to the Leased Premises

directly to the taxing authority each year when due. If Landlord receives any tax bills or notices,

Landlord shall promptly send the same to Tenant. Notwithstanding the foregoing, with respect

to the real estate taxes due May 15, 2012, Landlord shall be responsible (without reimbursement

from Tenant) for two-thirds, and Tenant shall be responsible for one-third; Landlord shall make

such payment to the taxing authority and Tenant shall reimburse Landlord for such one-third

amount.

                                         ARTICLE III.

                                            Insurance
       Tenant shall maintain, for the mutual benefit of Landlord and Tenant, "all-risk" property

insurance and commercial general liability insurance on the Leased Premises located at 4301

                                                 3
 Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                   Desc
                              Exhibit(s) A-L Page 78 of 112




  White Bear Parkway, Vadnais Heights, MN 55110, against all claims for personal injury, death

  or property damage. The property insurance shall include replacement cost coverage for the

 Building.    The liability insurance shall have a combined single limit of $1,000,000 per

 occurrence and $1,000,000 aggregate coverage and shall name Landlord and the Fee Owner (as

 defined in Article VIII below) of the as additional insureds. At such time that the Contract for

 Deed (as defined in Article VIII below) is fully performed and Landlord owns the fee interest in

 the Leased Premises, then such insurance shall thereafter name only Landlord as additional

 insured.

         Tenant covenants that it will not do or permit to be done nor keep or permit to be kept

 upon the Leased Premises anything that will contravene the policy or policies of insurance

 against Joss by fire or other causes.

                                         ARTICLE IV.

                        Landlord's Right to Perform Tenant's Covenants
        The Tenant covenants that if the Tenant shall at any time fail to make any payment or

perform any other act on its part to be performed here under, the Landlord may, but shall not be

obligated to, and without notice and demand and without waiving or releasing the Tenant from

any obligation under this Lease, make such payment or perform such other act to the extent

Landlord may deem desirable.

                                         ARTICLEV.

             Repairs and Maintenance of Premises; Surrender of Premises; Waste
        The Tenant will, during the term of this Lease, keep the Leased Premises, the Building

and appurtenances thereto, in good order and condition subject to reasonable wear and tear.

Landlord acknowledges that all personal property and trade fixtures (including all coolers,

freezers, and equipment) are the property of Tenant


                                               4
Case 19-32928           Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                   Desc
                              Exhibit(s) A-L Page 79 of 112




           Tenant further covenants that upon termination of this Lease for any reason whatsoever,

 the Tenant will surrender to the Landlord the Leased Premises, including the Building, together

 with all improvements and accessions thereto (but excluding any trade fixtures and personal

 property owned by Tenant), In good order, condition and repair, except for reasonable wear and

 tear.

         Tenant agrees to use the Leased Premises in a clean, orderly condition for the purpose of

the manufacture, preparation and packaging of "end meats" as that term is understood in the meat

packing trade and business, or for any other lawful use. The Tenant covenants not to do or suffer

any waste or damage or other injury to the Building and Leased Premises, reasonable wear and

tear excepted.

                                           ARTICLE VI.

                                Changes and Alterations by Tenant
         Tenant shall not make any structural alterations to the Leased Premises without the

Landlord's prior written c.onsent. Tenant may make non-structural alterations without Landlord's

consent.

                                          ARTICLE VII.

                             Damage or Destruction; Condemnation

         A.      The Tenant covenants and agrees that in case of damage or destruction of the

Leased Premises by fire or other casualty, the Tenant will promptly give written notice thereof to

the Landlord and the Landlord, at Landlord's own expense, will repair and rebuild the same as

nearly as possible to the condition of the Leased Premises prior to such damage or destruction.

Tenant shall permit the casualty insurance proceeds to be made available to Landlord for such

rebuilding.




                                                 5
  Case 19-32928        Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                      Desc
                             Exhibit(s) A-L Page 80 of 112




         Anything in the foregoing paragraph notwithstanding, if the Building shall be

  substantially damaged or destroyed by fire or otherwise, to such extent that the damage cannot

 reasonably be expected to be repaired within 180 days, both the Tenant and the Landlord shall

 have the option oftenninating this Lease as of the date of such damage or destruction by written

 notice to the other party given within thirty (30) days after such damage or destruction. All rent

 shall be equitably abated from and after the date of the damage through the date of full

 restoration of the Leased Premises.

        B.      If the Whole or any substantial part of the Leased Premises shall be taken or

 condemned or purchased under threat of condemnation by any governmental authority, then this

 Lease shall cease and terminate as of the date the condemning authority takes possession of the

 Leased Premises. Landlord shall be entitled to the condemnation award, provided that Tenant

shall be entitled to obtain and any award for loss of business or costs ofrelocation.

                                         ARTICLEVIll.

             Landlord's Right to Enter Premises; Contract for Deed Performance

       A.      The Tenant agrees to pennit the Landlord and any authorized representatives of

the Landlord to enter the Leased Premises at all times during usual business hours or at any other

time in case of emergency to inspect the same and, at Landlord's option and expense, to make

any repairs deemed necessary in Landlord's reasonable discretion.

       B.      Landlord covenants and agrees to timely. and fully perfonn all of Landlord's

obligations on the Contract for Deed dated June ........, 2010 (the "Contract for Deed") by and

between Landlord, as Purchaser, and William J. Nielsen, as Trustee of the Revocable Living

Trust of William John Nielsen dated February 8, 2002, as amended (the "Fee Owner").         In the

event Landlord receives any notice of default of Landlord (as purchaser) under the Contract for

Deed, Landlord shall immediately provide a copy of the same to Tenant.

                                                6
Case 19-32928         Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                      Desc
                            Exhibit(s) A-L Page 81 of 112




                                          ARTICLE IX.

                                   Assignment and Subletting

        Tenant shall not have the right to assign this Lease or sublet, transfer or sell any part of

 the Leased Premises without written consent of the Landlord, which consent shall not be

 unreasonably withheld.

                                          ARTICLEX.

                                     Right of First Refusal.

        During the Tenn, Landlord may sel!, convey, or otherwise transfer the Leased Premises

 ("Sale") to any third party (the "Proposed Purchaser"), provided that Landlord first provide

Tenant with such Proposed Purchaser's written bona-fide offer to purchase the Leased Premises

or portion thereof (a "Transfer Offer"). Tenant shall then have the exclusive right to purchase

·the Leased Premises from Landlord under the terms set forth in the Transfer Offer within sixty

(60) days of Tenant's receipt of the Transfer Offer, provided, however, in the event the terms of

the Transfer Offer contemplate as consideration for the Sale consideration other than cash

consideration (the ''Non:-Cash Consideration"), Tenant shall be entitled to substitute for such

Non-Cash Consideration an amount of cash equal to the fair market value of such Non-Cash

Consideration (the "Right of First Refusal"), During this 60-day period, Landlord may not sell,

convey or otherwise transfer any interest in the Leased Premises, or engage in any efforts

intended to result in any such sale, conveyance or transfer. If Tenant does not exercise its Right

of First Refusal within the 60-day period, Landlord may sell the Leased Premises to the Proposed

Purchaser under the specific terms set forth in the Transfer Offer, provided that prior to the

closing of the Sale contemplated by the Transfer Offer, the Proposed Purchaser shall assume, in

writing, all of the rights and obligations of Landlord under this Lease and agree to be bound by

all of its terms and conditions. In the event that any Sale contemplated by a Transfer Offer that


                                                7
 Case 19-32928         Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                      Desc
                             Exhibit(s) A-L Page 82 of 112




 does not close within 180 days of the expiration of Tenant's Right of First Refusal then Tenant's

 Right of First Refusal shall be re-instated. In the event that the tenns of a Transfer Offer change

 materially from those contained in the original Transfer Offer, Landlord shall again deliver such

 revised Transfer Offer to Tenant and Tenant shall have a Right of First Refusal with respect to

such revised Transfer Offer on the same terms provided however that Tenant shall have thirty

(30) days in which to exercise its Right of First Refusal with respect to the revised Transfer

Offer. The Right of First Refusal shall not apply to any transfer of the Premises by Landlord to

an affiliate or related party of Landlord ("Permitted Transferee") for bona fide estate planning

purposes, provided, however, the Permitted Transferee shall assume, in writing, all of the rights

and obligations of Landlord under this Lease and agree to be bound by all of its terms and

conditions.


                                          ARTICLE XI.

                                             Notices
       All notices, demands and requests which may be or are required to be given by either

party to the other shall be in writing and shall be deemed given when delivered personally to

Landlord or Tenant or sent by United States Certified Mail or overnight courier, postage prepaid,

at the following addresses:

               Ifto Landlord:

              James N. Ratcliff
              The First National Bank of Vinita
              I 02 West Illinois Street
              Vinita, OK 74301

              With Copy to:

              Thomas J. McGeady, Esquire
              Michael T. Torrone, Esquire
              LOGAN & LOWRY, LLP


                                                8
Case 19-32928        Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                    Desc
                           Exhibit(s) A-L Page 83 of 112




               10 I South Wilson Street
               P. O.Box558
               Vinita, OK 74301

               If to Tenant:

               Unger Meat Company
               Attention: President
               4301 White Bear Parkway
               Vadnais Heights, MN 55 ll 0

                                          ARTICLE XII,

                                       Entire Agreement

       This Lease represents the entire agreement between Landlord and Tenant with respect to

the lease of the Leased Premises and may not be changed or varied except by a writing, executed

by both Landlord and Tenant.     This Lease amends, restates, and supersedes in its entirety the

Existing Lease from and after the date hereof.




                                                 9
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11            Desc
                      Exhibit(s) A-L Page 84 of 112




                                     "TENANT"

                                     UNGER MEAT COMPANY, INC.


                                     By:

                                     Name:_..i:~-Lll.4-l1,0t:):!,~...Jl,L!:ect\'.n>"-.--

                                     Title:   ~~~~~~:=:::__________




                                    10
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 85 of 112




                                 EXHIBITD

                  Copy ofIMI License Agreement (as amended)




                   EXHIBIT D TO STOCK PURCHASE AGREEMENT
        Case 19-32928            Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                                  Desc
                                       Exhibit(s) A-L Page 86 of 112




IMI Gloho( Ir><:.
221 Wilcox St. Su1i. A
c,,11. R,,,;k. o:> 80104
Phone: 303.895,3002
F<oo 72°'221.0411
www.lnjglobcl,"""'




         ,Arlyn J, Lomen

         Unger Meat Company

         4:.01 White Bear Parkway

         Vadnal$ Heights, MN 5S110


        Arlyn:

        Per our Im conversation, this letter Is sent to provide confirmation that IMI Global, Inc. ls In agreement
        to extend the existing Where Food Comes From@ Licensing Agreement with Unger Meat Co until May
        31, 2013.

        Regards,




INTEGRATED.MANAGEMENT.INFORfv':-ATION
     Case 19-32928           Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                                    Desc
                                   Exhibit(s) A-L Page 87 of 112




                                                       EXHIBITE
                                                     Form of Put Notice
                                                         [DATE]
     James L. Ratcliff
     102 East Illinois
L    Vinita, OK 74301

     Neil Rustin
     PO Box502
     Vinita, OK 74301

     Unger Meat Company
L    4301 White Bear Parkway
     Vadnais Heights, MN 55110

L    Re: Unger Meat Company -Exercise of Put Right

     Gentlemen:

'-
     Pursuant to Section 16 of the Stock Purchase Agreement, dated June 20, 2012 (the "Agreement"), among NEIL
     RUSTIN (''Rustin"), JAMES L. RA TCL!FF ("Ratcliff" or together with Rustin, "Sellers" and each a "Seller"), on
     the one hand, and SSJR, LLC, a Minnesota limited liability company, Alyieo Holdings of Minnesota, LLC, a
     Minnesota limited liability company, and F.B, LLC, a Minnesota limited liability company, (collectively,
     "Purchasers"), Purchasers hereby exercise the Put Right effective as of~-~-~~~~- (the "Effective
     Date"). [n accordance with Section I 6 of the Agreement, the Agreement, the Note and the Security Agreement are
     hereby terminated and each Seller and each Purchaser are released from all obligations and liabilities, whether
     known or unknown, actual or contingent, arising therefrom, in each case, as of the Effective Date, provided,
     however, Sections 10, 11, 12, 17 and 16 of the Agreement hereby survive such termination and remain in effect
     according to their terms. Pursuant to Section 16 Sellers are hereby directed to deliver (a) the original certificates
     representing the Shares (the "Certificates") to the Secretary of Unger Meat Company and (b) the original Note
     marked as "CANCELLED" to the Purchasers, in each case, not later than five business days following the
     Effective Date.

     Upon earlier of the receipt of the Certificates or the date that is six business days following the Effective Date,
     Unger Meat Company is hereby directed to cancel the Certificates and issue the Shares to Rustin or Rustin's
     designee. Unger Meat Company shall deliver copies of the Certificates marked as "CANCELLED" to the
     Purchasers not later than lO business days following the Effective Date.

                                                          PURCHASERS



                                                          By:
                                                          Name:
                                                          Title:

                                                          Date:

     cc: Thomas J. McGeady, Esquire
L    LOGAN & LOWRY, LLP
     101 South Wilson Street
     P. 0. Box 558
     Vinita, OK 74301



                                     EXHIBIT E TO STOCK PURCHASE AGREEMENT



L
               Case 19-32928                  Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                           Desc
                                                    Exhibit(s) A-L Page 88 of 112

                                                             flllllr The First
                                                            JJr- ~:;tnal
                                                            VINITA • GROVE • CLEORA




              June 20, 2012

              Unger Meat Company
              4301 White Bear Parkway
              Vadnais Heights, MN 551 l 0

                         Re:        $2,000,540 Loan to Unger Meat Company, Loan Number 249039 (the "Loan")

              Gentlemen:

                    The First National Bank and Trust Company of Vinita (the "Bank") has received the request by
             Unger Meat Company (the "Borrower") for a           ·            ·  ·ntrol in the ownership of the·
             Borrower and (ii) the collateral fot the L                         dcUtional fmancing to the
             Borrower.

                        The Bank hereby approves the

                      A.       The change in owner                      e Borrower, in one or more transactions, such
L            that the stock is ultimately owned col                     ing entities: SSJR, LLC, a Minnesota limited
             liability company, A!yieo Holdings ·                      Minnesota limited liability company, and F .B.
           • LLC, a Minnesota limited Iiabil"               (the 'ew Ownership Group").          The Bank further to
'-           consents to any reallocation .of s            orrower among the New-Ownership Group following their
             initial acquisition of such shares. Such transactions shall not result in an acceleration event or default
            ·under the Promfasory Note evidencing the Lo.an or any other provisions of the Loan documents.

                     B.      The collateral for the Loan may also be used as collateral to secure certain loans existing
             as of the date hereof from one or more other lender(s) to the Borrower in an aggregate amount ofup to
             $14,135,000, notwithstanding anything to the contrary in Section V of the Security Agreement executed
L
            ·by the Borrower in favor of the Bank in connection with the Loan.


                                                                                           THE FIRST NATIONAL BANK AND
                                                                                           TRUST COMPANY F               A
                                                                                            ~       ·r                     '·
L                                                                                          By: /i       -
                                                                                           Name: r         y S. Williams
1·                                                                                         Title: President




                  VINITA LOCATION                                      GROVE LOCATION                           CLEORA LOCATION
             102 W. ILLINOIS • P.O. BOX 407                        600 S. MAIN• P.O. BOX 6660                  30776 HWY. 85, SUITE B
            VINITA, OKLAHOMA 74301-0407                          GROVE, OKLAHOMA 74344-6660                 AFION, OKLAHOMA 74331-8425
     (918) 256-7811 • FAX (918) 256-7855 OR(918) 256-8064         (918) 786-7775 • FAX (918) 786-7770        (918) 782-1020 • FAX (918) 782-1030
                       www.fnbvinita.com                                   www.fnbgrove.com                          www.fnbcleora.oom
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 89 of 112
            Case 19-32928    Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11          Desc
   8/16/18                        Loan InquiryA-L Page
                                    Exhibit(s)         90 1
                                                     Page of of
                                                             1127  09:21:04
SSJR, LLC                                         CIF number. , , . . .     S055352 0
1306 WEST TAYLOR                                  Home phone . . . . . (000) 000-0000
CLOOUET MN 55720                                  Business phone. . (000) 000-0000
                                                  Personal cell ph (000) 000-0000
                                                  Tax JD number...      XX-XXXXXXX
                                                  Type, , .. CO COMMl\RCIAL-360
                                                  Account number, .             26l057
 PAST DUE!     Non-accrual Messages      Alternate schedule                 1 of 2
  Original loan amt     3,508,046.55           Officer/collection off.      -HDR IIDR
  Current balance       2,167,849.11           Original loan date             1/22/14
  Accrued int er est              . 00         Loan term                         81 M
  Late charges due          1,400.00           Maturity date                  1/05/21
                                               Last payment date              8/01/17
  Current payoff      2,238,868.20             Next payment due date          8/05/17
  Payoff is good thru      2/21/18             Amt partially paid
  Payoff w/ sec ace   2,345,424,00             Amount past due            720,964.69
  Interes: base            360 actual     Payment amount              56,576.73
  Interest rate                fi,0000    Payment type        Interest included
  Per di em                 301.090:5     Payment frequency                 1M
                                                                        More ...
F2=1mage F3=Exit F12=?revious F4,F6a=History F6a=Messages F7=Acldresses
 F8~Maintenance F9=Relat ionships FlO=?mt sciled Fll=Me1r.o post F24=More keys
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 91 of 112




                EXHIBIT G
 Case 19-32928      Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11            Desc
                          Exhibit(s) A-L Page 92 of 112




       SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT and
      NON-RECOURSE, NON-NEGOTIABLE DEMAND PROMISSORY NOTE

   THIS SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT and NON­
RECOURSE, NON-NEGOTIABLE DEMAND PROMISSORY NOTE (this Second
Amendment) is made effective as of January 22, 2014, by and between NEIL RUSTIN
(“Rustin'’) and JAMES L. RATCLIFF (“Ratcliff), hereinafter “Sellers” and SSJR, LLC
(“SSJR”), a Minnesota limited liability company, hereinafter “Purchaser” and
acknowledged by Unger Meat Company a Minnesota corporation (“Unger") and
James N. Ratcliff (“Landlord”).

                                      RECITALS:

   A. Seilers and Purchaser entered into a Stock Purchase Agreement as of June 22,
      2012 (the “Stock Purchase Agreement”), with the consent and acknowledgement
      of Landlord and Unger, pursuant to which, among other things, Rustin conveyed
      and transferred ail of the shares of common stock of Unger to Purchaser and
      other parties upon certain terms and conditions, specifically including a Security
      Agreement whereby Rustin retained said shares pending payment of said Non-
      Recourse, Non-Negotiable Demand Promissory Note (the “Note").
                                                                                            ovu^s
                                                                                           too7o4
   B. Purchaser has subsequently purchased ali of the shares of other parties in Unger
      and now owns all of the outstanding common stock shares of Unger.                             i

   C. As consideration for the sale of the Unger shares from Sellers to Purchaser,
      Purchaser executed a certain Non-Recourse, Non-negotiable Demand
      Promissory Note (the “Note”) in the original sum of $500,000 made payable to
      Rustin.

   D. Pursuant to Section 16 of the Stock Purchase Agreement and the 5th paragraph
      of the Note, there was a Put Right during a defined Put Term (as extended) that
      allowed for Purchaser to elect to void the purchase of said common stock shares
      of Unger by exercising the Put Right, in which case Purchaser would have no
      further obligation upon said Note.

   E. Purchaser did not exercise said Put Right and the Sellers and Purchaser have
      agreed upon certain additional changes and modifications to the Stock Purchase
      Agreement and Note, set forth herein.

    In consideration of the Recitals and for other good and valuable consideration, the
parties hereby agree as follows:
Case 19-32928    Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11            Desc
                       Exhibit(s) A-L Page 93 of 112




                                 AGREEMENTS:

 1. Amendment to Note and Acknowledgement of Payment.

    The Note is hereby amended to change the original principal sum of $500,000 to
    the amended principal sum of $250,000. Further, Sellers hereby acknowledge
    full payment of the Note in,the amount of $250,000 cash effective as of January
    22,2014.

 2. Release of Shares under Security Agreement.

    Effective January 22, 2014, Rustin shall release said shares of Unger to SSJR
    and his security interest in said shares shall terminate.

 3. Credit to Unaer Meat Company by First National Bank & Trust of Vinita (“Vinita
    Bank”.

    Sellers agree to make their best efforts to accomplish the following changes in
    existing debt of Unger to Vinita Bank:

          Consolidate the two existing loans (loan #s 249039 and 268038,
          which have a combined outstanding principal balance of
          $3,499,140.46) into a single term loan (“New Loan”) having the
          following characteristics:

                 a.     Borrower shall be SSJR, LLC;
                 b.     New Loan shall have a one year term and balloon
                        balance at the end of one year;
                 c.     New Loan to be secured by Unger stock and current UCC
                        filings in place;
                 d.     No other indebtedness, excluding normal, routine
                        operational trade debt, will encumber Unger collateral
                        without written approval of Vinita Bank;
                 e.     Payment holiday, but not interest holiday, for 90 days from
                         January 22, 2014.
                 f.     Commencing April 30, 2014, New Loan will have monthly
                        payments of $15,600, applied first to interest and any
                        remainder to principal reduction;
                 g-     Commencing January 22, 2015, assuming acceptable
                        financial viability of Unger, Vinita Bank may extend Unger
                        further credit of the outstanding principal balance of New
                        Loan for 6 to 7 additional years at an interest rate of .75%
                        over published WSJ prime rate.
 Case 19-32928     Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11             Desc
                         Exhibit(s) A-L Page 94 of 112




   4. Payment of Outstanding Indebtedness to Ratcliff.

      Commencing July 1,2014, Unger will make monthly payments to Ratcliff in the
      amount of $50,000, which payments shall be applied toward the Unger obligation
      to Ratcliff in the present amount of $14,135,000. The annual interest rate on this
      obligation shall be fixed at 4% and monthly payments shall be applied first to
      interest and then toward principal reduction.

   5. Changes to Amended and Restated Lease of June 22. 2012 fthe “Leased.

      Sellers agree to make their best efforts to accomplish the following changes in
      the Lease:

             Parties to the Lease will negotiate new documents whereby
             Unger will commence purchase of said real estate by monthly
             payments in the approximate amount of $12,125.00.

   6. All other Terms and Conditions of Stock Purchase Agreement to Remain the
      Same.

      Except as set forth hereinabove, the terms and conditions of the original Stock
      Purchase Agreement shall remain as originally written and agreed upon.

Dated and agreed upon to be effective as of January 22, 2014.


[Signature Pages to Follow]
 Case 19-32928    Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11         Desc
                        Exhibit(s) A-L Page 95 of 112




      IN WITNESS WHEREOF, the parties have given their signatures on the date first
hereinabove written.

                                “SELLERS”




                                James L. Ratcliff




                                Neil Rustin
 Case 19-32928     Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11            Desc
                         Exhibit(s) A-L Page 96 of 112




      IN WITNESS WHEREOF, the ps^rty has given its signature on the date first
hereinabove written.


                                “PURCHASER”

                                SSJR, LLC



                                By:
                                       Susan R. Ryan, its President
 Case 19-32928    Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11       Desc
                        Exhibit(s) A-L Page 97 of 112




      ACCEPTANCE BY UNDER MEAT COMPANY AND JAMES N. RATCLIFF
      Each of Unger Meal Company and James N. Ratcliff hereby consents to and
agrees to be bound by the terms of this Second Amendment to Stock Purchase
Agreement and Non-Recourse, Non-Negotiable Demand Promissory Note.


                               “UNGER MEAT COMPANY”


                               By:
  !                            Name:
                               Title:



                               James N. Ratcliff
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 98 of 112




                EXHIBIT H
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 25 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 99 of 112




                                                                    -------

                                                                     H
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 100 of 112




                  EXHIBIT I
CASE 0:19-cv-00512-DWF-TNL Document 38-1 Filed 08/06/19 Page 24 of 29
Case 19-32928 Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11 Desc
                     Exhibit(s) A-L Page 101 of 112




                                                                  ____

                                                                  I
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 102 of 112




                 EXHIBIT J
             Case 19-32928    Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11         Desc
                                    Exhibit(s) A-L Page 103 of 112



                                                                           Filing Number: 1061988100028
                                                                           Date: 01/10/2019
                                                                           Time: 4:28 PM
                                                                           STATE OF MINNESOTA
                                                                           Office: Office of the Minnesota
                                                                           Secretary of State




          UCC3 - Debtor Change - UCC Financing Statement

ORIGINAL FILING NUMBER: 201022606390
ORIGINAL FILING DATE: 12/29/2010
RETURN ACKNOWLEDGEMENT TO:
Kathy Brandt
6900 Wedgwood Road
Maple Grove, MN 55311

DEBTOR INFORMATION
ORGANIZATION'S NAME
Rancher's Legacy Meat Co.
MAILING ADDRESS                    CITY                   STATE      POSTAL CODE COUNTRY
4301 White Bear Parkway            Vadnais Heights        MN         55110       USA

AUTHORIZING PARTY

INDIVIDUAL'S SURNAME                 FIRST PERSONAL NAME ADDITIONAL(S)INITIAL(S)
Ratcliff                             James               L.
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 104 of 112




                EXHIBIT K
           Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                  Desc
                                        Exhibit(s) A-L Page 105 of 112




                                             State of Minnesota
                                   Office of the Minnesota Secretary of State
                                                    Steve Simon

MN UNIFORM COMMERCIAL CODE                       Debtor Search Report                       November 04, 2019
Order Type:                       UCC Standard Search - With Copies
Lien Order Request Number:        1115693500029
Requested:                        Organization     Debtor: Rancher's Legacy Meat Co.
Requested City:      Not Specified
Search From Date:     Not Specified      Search to Date: Not Specified
Includes Lapsed:    YES

Total Financing Statements: 11
Total Debtors Found: 12

Filing Office                                            Original Filing #                  Filing Type
88 Secretary of State                                    201022606390                       Original Filing
Filing Date         Filing Time                          Lapse Date
12/29/2010          12:23 PM                             12/29/2020

Debtor: Rancher's Legacy Meat Co., 4301 White Bear Parkway, Vadnais Heights MN USA, 55110
Debtor: UNGER MEAT COMPANY, 4301 WHITE BEAR PKWY, VADNAIS HEIGHTS MN USA, 55110
Secured: JAMES L RATCLIFF , 24631 S HIGHWAY 2, VINITA OK USA, 74301

Filing #                  Filing Type                Filing Date             Filing Time
20112290995               Generic Amendment          01/24/2011              5:00 PM
854026600022              Continuation               11/12/2015              4:00 PM
1061988100028             Debtor Change              01/10/2019              4:28 PM

Filing Office                                            Original Filing #                  Filing Type
88 Secretary of State                                    834683600053                       Original Filing
Filing Date         Filing Time                          Lapse Date
07/28/2015          1:03 PM                              07/28/2020

Debtor: RANCHER'S LEGACY MEAT CO., 4301 WHITE BEAR PARKWAY, VADNAIS HEIGHTS MN USA, 55110
Secured: UMC EQUIPMENT, LLC, 5505 37TH AVENUE SOUTH, MINNEAPOLIS MN USA, 55417

Filing #                  Filing Type                Filing Date             Filing Time
1076697800071             Termination                03/25/2019              12:51 PM



                                                                                                    Page 1 of 4
           Case 19-32928        Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11            Desc
                                      Exhibit(s) A-L Page 106 of 112
Filing Office                                     Original Filing #                 Filing Type
88 Secretary of State                             946517500058                      Original Filing
Filing Date       Filing Time                     Lapse Date
04/18/2017         3:28 PM                        04/18/2022

Debtor: RANCHER'S LEGACY MEAT CO., 4301 White Bear Parkway, Vadnais Heights MN USA, 55110
Secured: UPPER LAKE FOODS, INC., 801 Industry Avenue, Cloquet MN USA, 55720

Filing #                Filing Type           Filing Date             Filing Time
1071087300026           Termination           02/26/2019              10:40 AM


Filing Office                                     Original Filing #                 Filing Type
88 Secretary of State                             962989700323                      Original Filing
Filing Date       Filing Time                     Lapse Date
08/30/2017         3:50 PM                        08/30/2022

Debtor: RANCHERS LEGACY MEAT CO, 4301 WHITE BEAR PARKWAY, VADNAIS HEIGHTS MN USA, 55110
Secured: NISSAN MOTOR ACCEPTANCE CORPORATION, 8900 FREEPORT PARKWAY, IRVING TX USA, 75063



Filing Office                                     Original Filing #                 Filing Type
88 Secretary of State                             974464700113                      Original Filing
Filing Date       Filing Time                     Lapse Date
10/18/2017         5:20 PM                        10/18/2022

Debtor: RANCHER'S LEGACY MEAT CO., 4301 White Bear Parkway, Vadnais Heights MN USA, 55110
Secured: UPPER LAKE FOODS, INC., 801 Industry Avenue, Cloquet MN USA, 55720

Filing #                Filing Type           Filing Date             Filing Time
1071081700028           Termination           02/26/2019              10:32 AM


Filing Office                                     Original Filing #                 Filing Type
88 Secretary of State                             1020425900075                     Original Filing
Filing Date       Filing Time                     Lapse Date
06/12/2018         3:51 PM                        06/12/2023

Debtor: RANCHER'S LEGACY MEAT CO., 4301 White Bear Parkway, Vadnais Heights MN USA, 55110
Secured: UMC EQUIPMENT, LLC, 827 Highlander Trl, Hudson WI USA, 54016

Filing #                Filing Type           Filing Date             Filing Time
1076697800084           Termination           03/25/2019              12:53 PM


Filing Office                                     Original Filing #                 Filing Type
88 Secretary of State                             1032094100165                     Original Filing
Filing Date       Filing Time                     Lapse Date


                                                                                            Page 2 of 4
           Case 19-32928        Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                    Desc
                                      Exhibit(s) A-L Page 107 of 112
09/14/2018         4:07 PM                           09/14/2023

Debtor: Rancher's Legacy Meat Co., 4301 White Bear Parkway, Vadnais Heights MN USA, 55110
Secured: Ochsner Partnership, 13350 379th Ave, Aberdeen SD USA, 57401



Filing Office                                        Original Filing #                      Filing Type
88 Secretary of State                                1035403200039                          Original Filing
Filing Date       Filing Time                        Lapse Date
10/09/2018        11:27 AM                           10/09/2023

Debtor: RANCHER'S LEGACY MEAT CO, 4301 WHITE BEAR PKWY, VADNAIS HEIGHTS MN USA, 55110
Secured: OCHSNER PARTNERSHIP, 13350 379TH AVE, ABERDEEN SD USA, 57401



Filing Office                                        Original Filing #                      Filing Type
88 Secretary of State                                1036292600043                          Original Filing
Filing Date       Filing Time                        Lapse Date
10/11/2018         9:37 AM                           10/11/2023

Debtor: Rancher's Legacy Meat Co., 4301 White Bear Parkway, Vadnais Heights MN USA, 55110
Secured: UMC Equipment, LLC, 827 Highlander Trl, Hudson WI USA, 54016

Filing #                Filing Type             Filing Date              Filing Time
1036538000061           Collateral Restate      10/11/2018               5:00 PM
1076697800097           Termination             03/25/2019               12:54 PM

Filing Office                                        Original Filing #                      Filing Type
88 Secretary of State                                1062964400025                          Original Filing
Filing Date       Filing Time                        Lapse Date
01/16/2019         8:17 AM                           01/16/2024

Debtor: Rancher's Legacy Meat Co., 4301 White Bear Parkway, Vadnais Heights MN USA, 55110
Secured: UMC Equipment, LLC, 827 Highlander Trl, Hudson WI USA, 54016

Filing #                Filing Type             Filing Date              Filing Time
1076697800102           Termination             03/25/2019               12:56 PM


Filing Office                                        Original Filing #                      Filing Type
88 Secretary of State                                1100795500025                          Original Filing
Filing Date       Filing Time                        Lapse Date
09/11/2019         3:51 PM                           09/11/2024

Debtor: RANCHER'S LEGACY MEAT CO., 4301 White Bear Parkway, Vadnais Heights MN USA, 55110
Secured: UPPER LAKE FOODS, INC., 801 Industry Avenue, Cloquet MN USA, 55720



                                                                                                    Page 3 of 4
          Case 19-32928          Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11                              Desc
                                       Exhibit(s) A-L Page 108 of 112
I, Steve Simon, Secretary of State of Minnesota, do hereby report that the records listed above and the records attached to
this report, if any, reflect the records currently filed in the central filing system under the Uniform Commercial Code,
Article 9, which under the applicable search logic match the name requested in the information request to which this is a
response, and which have not lapsed or, if so requested, which have lapsed within the last calendar year, subject to any
limitations with respect to the city of the debtor or the date of filing of a financing statement. An information request
limited by city or date filed under Minnesota Rules, part 8280.0460 has no legal force and effect and may not reveal all
filings against the debtor searched. The searcher bears the risk of relying on the limited search.




                                                               Secretary Of State

Through date:      10/30/2019 5:00 PM
Filing Officer:    Office of the Minnesota Secretary of State

      Visit our web site to discover timesaving and convenient ways for doing business online at:
                                    https:\\mblsportal.sos.state.mn.us/
                                                   Uniform Commercial Code
                                                 MN Retirement Systems Building
                                                      60 Empire Drive #100
                                                   Saint Paul, MN 55103-2141
                                     Phone: 651-296-2803 or 1-877-551-6767 Minnesota Relay Service: 711
                                                 E-mail: ucc.dept@state.mn.us




                                                                                                               Page 4 of 4
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 109 of 112




                EXHIBIT L
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 110 of 112
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 111 of 112
Case 19-32928   Doc 124-1 Filed 01/16/20 Entered 01/16/20 17:03:11   Desc
                      Exhibit(s) A-L Page 112 of 112




                EXHIBIT M
